
	

114 HR 5286 IH: VA Construction and Lease Authorization, Health, and Benefits Enhancement Act
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5286
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To make certain improvements in the laws administered by the Secretary of Veterans Affairs, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the VA Construction and Lease Authorization, Health, and Benefits Enhancement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to title 38, United States Code.
					Title I—Health care matters
					Subtitle A—Non-Department care
					Sec. 101. Veterans Care Agreements.
					Sec. 102. Payment of health care providers.
					Subtitle B—Patient advocacy
					Sec. 111. Community meetings on improving care furnished by Department of Veterans Affairs.
					Sec. 112. Improvement of awareness of Patient Advocacy Program and patient bill of rights of
			 Department of Veterans Affairs.
					Sec. 113. Comptroller General report on Patient Advocacy Program of Department of Veterans Affairs.
					Subtitle C—Complementary and integrative health
					Sec. 121. Pilot program on integration of complementary alternative medicines and related issues
			 for veterans and family members of veterans.
					Subtitle D—Fitness of health care providers
					Sec. 131. Additional requirements for hiring of health care providers by Department of Veterans
			 Affairs.
					Sec. 132. Provision of information on health care providers of Department of Veterans Affairs to
			 State Medical Boards.
					Sec. 133. Report on compliance by Department of Veterans Affairs with reviews of health care
			 providers leaving the Department or transferring to other facilities.
					Subtitle E—Other matters
					Sec. 141. Audit of Veterans Health Administration programs of Department of Veterans Affairs.
					Title II—Construction and facilities matters
					Sec. 201. Authorization of certain major medical facility projects of the Department of Veterans
			 Affairs.
					Sec. 202. Submission of information.
					Sec. 203. Authorization of major medical facility leases.
					Sec. 204. Authorization of sale of Pershing Hall.
					Sec. 205. Authority to enter into certain leases at the Department of Veterans Affairs West Los
			 Angeles Campus.
					Title III—Matters relating to toxic exposure
					Sec. 301. Definitions.
					Sec. 302. National center for research on the diagnosis and treatment of health conditions of the
			 descendants of individuals exposed to toxic substances during service in
			 the Armed Forces that are related to such service.
					Sec. 303. Advisory Board.
					Sec. 304. Declassification review by Department of Defense of certain incidents of exposure of
			 members of the Armed Forces to toxic substances.
					Sec. 305. National outreach campaign on potential long-term health effects of exposure to toxic
			 substances by members of the Armed Forces and their descendants.
					Title IV—Other matters
					Sec. 401. Special compensation for loss or loss of use of creative organs.
					Sec. 402. Information technology system to assess and improve the family caregiver program;
			 authority to expand program.
					Sec. 403. Extension of cost-of-living adjustments for disability compensation.
 2.References to title 38, United States CodeExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.
		IHealth care matters
			ANon-Department care
				101.Veterans Care Agreements
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1703 the following new section:  1703A.Veterans Care Agreements with certain health care providers (a)Veterans Care Agreements (1)In addition to furnishing hospital care, medical services, or extended care under this chapter at facilities of the Department or under contracts or sharing agreements entered into pursuant to provisions of law other than this section, the Secretary may furnish such care and services to eligible veterans through the use of agreements entered into under this section by the Secretary with eligible providers.
 (2)The Secretary may enter into Veterans Care Agreements under this section with eligible providers to furnish hospital care, medical services, and extended care to veterans whom the Secretary determines that furnishing such care and services at facilities of the Department or under contracts or sharing agreements under provisions of law other than this section is impracticable or inadvisable because of the medical condition of the veteran, the travel involved, or the nature of the care or services required, or a combination of such factors.
 (3)The Secretary may enter into Veterans Care Agreements under this section with eligible providers if the Secretary determines that the hospital care or medical services to be furnished under the agreement is not available to be furnished by a non-Department health care provider under a contract or sharing agreement entered into pursuant to provisions of law other than this section.
 (b)Veteran eligibilityEligibility of a veteran for care and services under this section shall be determined as if such care or services were furnished in a facility of the Department, and provisions of this title applicable to veterans receiving such care and services in a facility of the Department shall apply to veterans receiving care and services under this section.
 (c)Provider eligibilitySubject to the certification process pursuant to subsection (d)(1), a provider of hospital care, medical services, or extended care is eligible to enter into a Veterans Care Agreement under this section if the Secretary determines that the provider meets each of the following criteria:
 (1)The gross annual revenue of the provider in the year preceding the year in which the provider enters into the Veterans Care Agreement does not exceed $11,000,000 (as adjusted in a manner similar to amounts adjusted pursuant to section 5312 of this title) or, with respect to a provider that is a nursing care facility (skilled nursing facility), $27,500,000 (as so adjusted).
 (2)The provider does not otherwise provide such care or services to patients pursuant to a contract entered into with a department or agency of the Federal Government.
 (3)The provider is— (A)a provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a));
 (B)a physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h));
 (C)a provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan;
 (D)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
 (E)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).
 (4)Any additional criteria determined appropriate by the Secretary. (d)Provider certification (1)The Secretary shall establish a process for the certification of eligible providers to enter into Veterans Care Agreements under this section that shall, at a minimum, set forth the following:
 (A)Procedures for the submission of applications for certification and deadlines for actions taken by the Secretary with respect to such applications.
 (B)Standards and procedures for the approval and denial of certifications and the revocation of certifications.
 (C)Procedures for assessing eligible providers based on the risk of fraud, waste, and abuse of such providers similar to the level of screening under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395(j)(2)(B)) and the standards set forth under section 9.104 of title 48, Code of Federal Regulations, or any successor regulation.
 (D)Requirement for denial or revocation of certification if the Secretary determines that the otherwise eligible provider is—
 (i)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (ii)identified as an excluded source on the list maintained in the System for Award Management, or any successor system.
 (E)Procedures by which a provider whose certification is denied or revoked under the procedures established under this subsection will be identified as an excluded source on the list maintained in the System for Award Management, or successor system, if the Secretary determines that such exclusion is appropriate.
 (2)To the extent practicable, the Secretary shall establish the procedures under paragraph (1) in a manner that takes into account any certification process administered by another department or agency of the Federal Government that an eligible provider has completed by reason of being a provider described in any of subparagraphs (A) through (E) of subsection (c)(3).
									(e)Terms of Agreements
 (1)The Secretary shall ensure that each Veterans Care Agreement include provisions requiring the eligible provider to do the following:
 (A)To accept payment for care and services furnished under this section in accordance with paragraph (2).
 (B)To accept payment under subparagraph (A) as payment in full for care and services furnished under this section and to not seek any payment for such care and services from the recipient of such care.
 (C)To furnish under this section only the care and services authorized by the Department under this section unless the eligible provider receives prior written consent from the Department to furnish care and services outside the scope of such authorization.
 (D)To bill the Department for care and services furnished under this section in accordance with a methodology established by the Secretary for purposes of this section.
 (E)Not to seek to recover or collect from a health-plan contract or third party (as those terms are defined in section 1729 of this title) for any care or services for which payment is made by the Department under this section.
 (F)To provide medical records for veterans furnished care and services under this section to the Department in a timeframe and format specified by the Secretary for purposes of this section, except the Secretary may not require that any payment by the Secretary to the eligible provider be contingent on such provision of medical records.
 (G)To meet other such terms and conditions, including quality of care assurance standards, as the Secretary may specify for purposes of this section.
										(2)
 (A)Except as provided in subparagraphs (B) through (G), rates negotiated for care and services furnished under a Veterans Care Agreement shall not be more than the rates paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for the same care or services.
 (B)With respect to the furnishing of care or services under this section to an eligible veteran who resides in a highly rural area (as defined under the rural-urban commuting area codes developed by the Secretary of Agriculture and the Secretary of Health and Human Services), the Secretary of Veterans Affairs may negotiate a rate that is more than the rate paid by the United States as described in subparagraph (B).
 (C)With respect to furnishing care or services under a Veterans Care Agreement in Alaska, the Alaska Fee Schedule of the Department of Veterans Affairs will be followed, except for when another payment agreement, including a contract or provider agreement, is in place.
 (D)With respect to furnishing care or services under a Veterans Care Agreement in a State with an All-Payer Model Agreement under the Social Security Act that became effective on or after January 1, 2014, the Medicare payment rates under clause (i) shall be calculated based on the payment rates under such agreement, or any such successor agreement.
 (E)With respect to furnishing care or services under a Veterans Care Agreement in a region in which the Secretary determines that adjusting the rate paid by the United States as described in subparagraph (A) is appropriate, the Secretary may negotiate such an adjusted rate.
 (F)With respect to furnishing care or services under a Veterans Care Agreement in a location or in a situation in which an exception to the rates paid by the United States under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for the same care or services applies, the Secretary shall follow such exception.
 (G)With respect to furnishing care or services under a Veterans Care Agreement for care or services not covered under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Secretary shall establish a schedule of fees for such care or services.
										(f)Exclusion of certain Federal contracting provisions
 (1)Notwithstanding any other provision of law, the Secretary may enter into a Veterans Care Agreement using procedures other than competitive procedures.
									(2)
 (A)Except as provided in subparagraph (B) and unless otherwise provided in this section, an eligible provider that enters into a Veterans Care Agreement under this section is not subject to, in the carrying out of the agreement, any provision of law that providers of services and suppliers under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.) are not subject to.
 (B)In addition to the provisions of laws covered by subparagraph (A), an eligible provider shall be subject to the following provisions of law:
 (i)Any applicable law regarding integrity, ethics, or fraud, or that subject a person to civil or criminal penalties.
 (ii)Section 431 of title 18. (iii)Section 1352 of title 31, except for the filing requirements under subsection (b) of such section.
 (iv)Section 4705 or 4712 of title 41, and any other applicable law regarding the protection of whistleblowers.
 (v)Section 4706(d) of title 41. (vi)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) to the same extent as such title applies with respect to the eligible provider in providing care or services through an agreement or arrangement other than under a Veterans Care Agreement.
 (C)An eligible provider that receives a payment from the Federal Government pursuant to a Veterans Care Agreement shall not be treated as a Federal contractor or subcontractor by the Office of Federal Contract Compliance Programs of the Department of Labor based on the work performed or actions taken by such eligible provider that resulted in the receipt of such payments.
										(g)Termination of a Veterans Care agreement
 (1)An eligible provider may terminate a Veterans Care Agreement with the Secretary under this section at such time and upon such notice to the Secretary as the Secretary may specify for purposes of this section.
 (2)The Secretary may terminate a Veterans Care Agreement with an eligible provider under this section at such time and upon such notice to the eligible provider as the Secretary may specify for the purposes of this section, if the Secretary—
 (A)determines that the eligible provider failed to comply with the provisions of the agreement or this section or other applicable provision of law;
 (B)makes a revocation pursuant to subsection (d)(1)(4); (C)ascertains that the eligible provider has been convicted of a felony or other serious offense under Federal or State law and determines that the continued participation of the eligible provider would be detrimental to the best interests of veterans of the Department; or
 (D)determines that it is reasonable to terminate the agreement based on the health care needs of veterans.
										(h)Disputes
 (1)The Secretary shall establish administrative procedures for eligible providers with which the Secretary has entered into a Veterans Care Agreement to present any dispute arising under or related to the agreement.
 (2)Before using any dispute resolution mechanism under chapter 71 of title 41 with respect to a dispute arising under a Veterans Care Agreement under this section, an eligible provider must first exhaust the administrative procedures established by the Secretary under paragraph (1).
 (i)Annual reportsNot later than October 1 of the year following the fiscal year in which the Secretary first enters into a Veterans Care Agreement, and each year thereafter, the Secretary shall submit to the appropriate congressional committees an annual report that includes—
 (1)a list of all Veterans Care Agreements entered into as of the date of the report; and (2)summaries of each determination made by the Secretary under subsection (h)(2) during the fiscal year covered by the report.
 (j)Quality of careIn carrying out this section, the Secretary shall use the quality of care standards set forth or used by the Centers for Medicare & Medicaid Services.
 (k)DelegationThe Secretary may delegate the authority to enter into or terminate a Veterans Care Agreement, or to make a determination described in subsection (h)(2), at a level not below the Assistant Deputy Under Secretary for Health for Community Care.
 (l)SunsetThe Secretary may not enter into or renew a Veterans Care Agreement under this section after September 30, 2017.
 (m)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (B)the Committees on Appropriations of the House of Representatives and the Senate.
 (2)The term eligible provider means a provider of hospital care, medical services, or extended care that the Secretary determines is eligible to enter into Veterans Care Agreements under subsection (c).
 (3)The term Veterans Care Agreement means an agreement entered into by the Secretary with an eligible provider under subsection (a)(1)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1703 the following new item:
						
							
								1703A. Veterans Care Agreements with certain health care providers..
					102.Payment of health care providers
 (a)In generalChapter 17 is amended by inserting after section 1703A, as added by section 101, the following new section:
						
							1703B.Payment of health care providers
 (a)Prompt paymentIf, in making payments to non-Department health care providers under contracts or sharing agreements entered into pursuant to this chapter or any other provision of law, the Secretary is required to pay any fees or penalties by reason of not fully complying with chapter 39 of title 31 (commonly referred to as the Prompt Payment Act), such fees or penalties shall be derived from the Medical Services account of the Department.
 (b)Quarterly reportsOn a quarterly basis during fiscal years 2018 through 2022, the Secretary shall submit to the Committees on Veterans Affairs of the House of Representatives and the Senate a report, with respect to the quarter covered by the report, identifying each fee or penalty paid by the Secretary for not fully complying with chapter 39 of title 31 as described in subsection (a) and including an explanation of the reason the Secretary did not fully comply with such chapter 39..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1703A, as added by section 101, the following new item:
						
							
								1703B. Payment of health care providers..
					BPatient advocacy
				111.Community meetings on improving care furnished by Department of Veterans Affairs
					(a)Community meetings
 (1)Medical centersNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 90 days thereafter, the Secretary shall ensure that each medical facility of the Department of Veterans Affairs hosts a community meeting open to the public on improving health care furnished by the Secretary.
 (2)Community based outpatient clinicsNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary shall ensure that each community based outpatient clinic of the Department hosts a community meeting open to the public on improving health care furnished by the Secretary.
						(b)Attendance by Director of veterans integrated service network or designee
 (1)In generalEach community meeting hosted by a medical facility or community based outpatient clinic under subsection (a) shall be attended by the Director of the Veterans Integrated Service Network in which the medical facility or community based outpatient clinic, as the case may be, is located. Subject to paragraph (2), the Director may delegate such attendance only to an employee who works in the Office of the Director.
 (2)Attendance by directorEach Director of a Veterans Integrated Service Network shall personally attend not less than one community meeting under subsection (a) hosted by each medical facility located in the Veterans Integrated Service Network each year.
 (c)NoticeThe Secretary shall notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of Congress (as defined in section 104) who represents the area in which the medical facility is located of a community meeting under subsection (a) by not later than 10 days before such community meeting occurs.
					112.Improvement of awareness of Patient Advocacy Program and patient bill of rights of Department of
 Veterans AffairsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in as many prominent locations as the Secretary determines appropriate to be seen by the largest percentage of patients and family members of patients at each medical facility of the Department of Veterans Affairs—
 (1)display the purposes of the Patient Advocacy Program of the Department and the contact information for the patient advocate at such medical facility; and
 (2)display the rights and responsibilities of— (A)patients and family members and patients at such medical facility; and
 (B)with respect to community living centers and other residential facilities of the Department, residents and family members of residents at such medical facility.
						113.Comptroller General report on Patient Advocacy Program of Department of Veterans Affairs
 (a)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Patient Advocacy Program of the Department of Veterans Affairs (in this section referred to as the Program).
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A description of the Program, including—
 (A)the purpose of the Program; (B)the activities carried out under the Program; and
 (C)the sufficiency of the Program in achieving the purpose of the Program. (2)An assessment of the sufficiency of staffing of employees of the Department responsible for carrying out the Program.
 (3)An assessment of the sufficiency of the training of such employees. (4)An assessment of—
 (A)the awareness of the Program among veterans and family members of veterans; and (B)the use of the Program by veterans and family members of veterans.
 (5)Such recommendations and proposals for improving or modifying the Program as the Comptroller General considers appropriate.
 (6)Such other information with respect to the Program as the Comptroller General considers appropriate.
						CComplementary and integrative health
				121.Pilot program on integration of complementary alternative medicines and related issues for veterans
			 and family members of veterans
					(a)Pilot program
 (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program to assess the feasibility and advisability of using wellness-based programs (as defined by the Secretary) to complement the provision of pain management and related health care services, including mental health care services, to veterans.
 (2)Matters addressedIn carrying out the pilot program, the Secretary shall assess the following: (A)Means of improving coordination between Federal, State, local, and community providers of health care in the provision of pain management and related health care services to veterans.
 (B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care referred to in subparagraph (A) on the pain management and related health care services available to veterans.
 (C)Means of using wellness-based programs of providers of health care referred to in subparagraph (A) as complements to the provision by the Department of pain management and related health care services to veterans.
 (D)Whether wellness-based programs described in subparagraph (C)— (i)are effective in enhancing the quality of life and well-being of veterans;
 (ii)are effective in increasing the adherence of veterans to the primary pain management and related health care services provided such veterans by the Department;
 (iii)have an effect on the sense of well-being of veterans who receive primary pain management and related health care services from the Department; and
 (iv)are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle.
 (b)DurationThe Secretary shall carry out the pilot program under subsection (a)(1) for a period of three years.
					(c)Locations
 (1)FacilitiesThe Secretary shall carry out the pilot program under subsection (a)(1) at facilities of the Department providing pain management and related health care services, including mental health care services, to veterans. In selecting such facilities to carry out the pilot program, the Secretary shall select not fewer than 15 medical centers of the Department, of which not fewer than two shall be polytrauma rehabilitation centers of the Department.
 (2)Medical centers with prescription rates of opioids that conflict with care standardsIn selecting the medical centers under paragraph (1), the Secretary shall give priority to medical centers of the Department at which there is a prescription rate of opioids that conflicts with or is otherwise inconsistent with the standards of appropriate and safe care.
 (d)Provision of servicesUnder the pilot program under subsection (a)(1), the Secretary shall provide covered services to covered veterans by integrating complementary and alternative medicines and integrative health services with other services provided by the Department at the medical centers selected under subsection (c).
 (e)Covered veteransFor purposes of the pilot program under subsection (a)(1), a covered veteran is any veteran who— (1)has a mental health condition diagnosed by a clinician of the Department;
 (2)experiences chronic pain; (3)has a chronic condition being treated by a clinician of the Department; or
 (4)is not described in paragraph (1), (2), or (3) and requests to participate in the pilot program or is referred by a clinician of the Department who is treating the veteran.
						(f)Covered services
 (1)In generalFor purposes of the pilot program, covered services are services consisting of complementary and integrative health services as selected by the Secretary.
 (2)Administration of servicesCovered services shall be administered under the pilot program as follows: (A)Covered services shall be administered by professionals or other instructors with appropriate training and expertise in complementary and integrative health services who are employees of the Department or with whom the Department enters into an agreement to provide such services.
 (B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office, in coordination with the Office of Patient Centered Care and Cultural Transformation.
 (C)Covered services shall be made available to— (i)covered veterans who have received conventional treatments from the Department for the conditions for which the covered veteran seeks complementary and integrative health services under the pilot program; and
 (ii)covered veterans who have not received conventional treatments from the Department for such conditions.
								(g)Reports
 (1)In generalNot later than 30 months after the date on which the Secretary commences the pilot program under subsection (a)(1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)The findings and conclusions of the Secretary with respect to the pilot program under subsection (a)(1), including with respect to—
 (i)the use and efficacy of the complementary and integrative health services established under the pilot program;
 (ii)the outreach conducted by the Secretary to inform veterans and community organizations about the pilot program; and
 (iii)an assessment of the benefit of the pilot program to covered veterans in mental health diagnoses, pain management, and treatment of chronic illness.
 (B)Identification of any unresolved barriers that impede the ability of the Secretary to incorporate complementary and integrative health services with other health care services provided by the Department.
 (C)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.
 (h)Complementary and integrative health definedIn this section, the term complementary and integrative health shall have the meaning given that term by the National Institutes of Health. DFitness of health care providers 131.Additional requirements for hiring of health care providers by Department of Veterans AffairsAs part of the hiring process for each health care provider considered for a position at the Department of Veterans Affairs after the date of the enactment of the Act, the Secretary of Veterans Affairs shall require from the medical board of each State in which the health care provider has a medical license—
 (1)information on any violation of the requirements of the medical license of the health care provider during the 20-year period preceding the consideration of the health care provider by the Department; and
 (2)information on whether the health care provider has entered into any settlement agreement for the disciplinary charge relating to the practice of medicine by the health care provider.
					132.Provision of information on health care providers of Department of Veterans Affairs to State
 Medical BoardsNotwithstanding section 552a of title 5, United States Code, with respect to each health care provider of the Department of Veterans Affairs who has violated a requirement of the medical license of the health care provider, the Secretary of Veterans Affairs shall provide to the medical board of each State in which the health care provider is licensed detailed information with respect to such violation, regardless of whether such board has formally requested such information.
				133.Report on compliance by Department of Veterans Affairs with reviews of health care providers
 leaving the Department or transferring to other facilitiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance by the Department of Veterans Affairs with the policy of the Department—
 (1)to conduct a review of each health care provider of the Department who transfers to another medical facility of the Department, retires, or is terminated to determine whether there are any concerns, complaints, or allegations of violations relating to the medical practice of the health care provider; and
 (2)to take appropriate action with respect to any such concern, complaint, or allegation. EOther matters 141.Audit of Veterans Health Administration programs of Department of Veterans Affairs (a)AuditThe Secretary of Veterans Affairs shall seek to enter into a contract with a nongovernmental entity under which the entity shall conduct audits of the programs of the Veterans Health Administration of the Department of Veterans Affairs to identify ways to improve the furnishing of benefits and health care administered by the Veterans Health Administration to veterans and families of veterans.
 (b)Audit requirementsIn carrying out each audit under subsection (a), the entity shall perform the following: (1)Five-year risk assessments to identify the functions, staff organizations, and staff offices of the Veterans Health Administration that would lead towards the greatest improvement in furnishing of benefits and health care to veterans and families of veterans.
 (2)Development of plans that are informed by the risk assessment under paragraph (1) to conduct audits of the functions, staff organizations, and staff offices identified under paragraph (1).
 (3)Conduct audits in accordance with the plans developed pursuant to paragraph (2). (c)ReportsNot later than 90 days after the date on which each audit is completed under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report that includes—
 (1)a summary of the audit; (2)the findings of the entity that conducted the audit with respect to the audit; and
 (3)such recommendations as the Secretary determines appropriate for legislative or administrative action to improve the furnishing of benefits and health care to veterans and families of veterans.
						IIConstruction and facilities matters
			201.Authorization of certain major medical facility projects of the Department of Veterans Affairs
 (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects, with each project to be carried out in an amount not to exceed the amount specified for that project:
 (1)Seismic corrections to buildings, including retrofitting and replacement of high-risk buildings, in San Francisco, California, in an amount not to exceed $175,880,000.
 (2)Seismic corrections to facilities, including facilities to support homeless veterans, at the medical center in West Los Angeles, California, in an amount not to exceed $100,250,000.
 (3)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $282,100,000.
 (4)Construction of an outpatient clinic, administrative space, cemetery, and columbarium in Alameda, California, in an amount not to exceed $83,782,000.
 (5)Realignment of medical facilities in Livermore, California, in an amount not to exceed $188,650,000.
 (6)Construction of a replacement community living center in Perry Point, Maryland, in an amount not to exceed $92,700,000.
 (7)Seismic corrections and other renovations to several buildings and construction of a specialty care building in American Lake, Washington, in an amount not to exceed $13,830,000.
 (b)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 or the year in which funds are appropriated for the Construction, Major Projects, account, $937,192,000 for the projects authorized in subsection (a).
 (c)LimitationThe projects authorized in subsection (a) may only be carried out using— (1)funds appropriated for fiscal year 2016 pursuant to the authorization of appropriations in subsection (b);
 (2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2016 that remain available for obligation;
 (3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2016 that remain available for obligation;
 (4)funds appropriated for Construction, Major Projects, for fiscal year 2016 for a category of activity not specific to a project;
 (5)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2016 for a category of activity not specific to a project; and
 (6)funds appropriated for Construction, Major Projects, for a fiscal year after fiscal year 2016 for a category of activity not specific to a project.
 202.Submission of informationNot later than 90 days after the date of the enactment of this Act, for each project authorized in section 2(a), the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the following information:
 (1)A line item accounting of expenditures relating to construction management carried out by the Department of Veterans Affairs for such project.
 (2)The future amounts that are budgeted to be obligated for construction management carried out by the Department for such project.
 (3)A justification for the expenditures described in paragraph (1) and the future amounts described in paragraph (2).
 (4)Any agreement entered into by the Secretary regarding the Army Corps of Engineers providing services relating to such project, including reimbursement agreements and the costs to the Department of Veterans Affairs for such services.
 203.Authorization of major medical facility leasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the locations specified, and in an amount for each lease not to exceed the amount shown for such location (not including any estimated cancellation costs):
 (1)For an outpatient clinic, Ann Arbor, Michigan, an amount not to exceed $17,093,000. (2)For an outpatient mental health clinic, Birmingham, Alabama, an amount not to exceed $6,971,000.
 (3)For an outpatient specialty clinic, Birmingham, Alabama, an amount not to exceed $10,479,000. (4)For research space, Boston, Massachusetts, an amount not to exceed $5,497,000.
 (5)For research space, Charleston, South Carolina, an amount not to exceed $6,581,000. (6)For an outpatient clinic, Daytona Beach, Florida, an amount not to exceed $12,664,000.
 (7)For Chief Business Office Purchased Care office space, Denver, Colorado, an amount not to exceed $17,215,000.
 (8)For an outpatient clinic, Gainesville, Florida, an amount not to exceed $4,686,000. (9)For an outpatient clinic, Hampton Roads, Virginia, an amount not to exceed $18,124,000.
 (10)For research space Mission Bay, California, an amount not to exceed $23,454,000. (11)For an outpatient clinic, Missoula, Montana, an amount not to exceed $7,130,000.
 (12)For an outpatient clinic, Northern Colorado, Colorado, an amount not to exceed $8,776,000. (13)For an outpatient clinic, Ocala, Florida, an amount not to exceed $5,279,000.
 (14)For an outpatient clinic, Oxnard, California, an amount not to exceed $6,297,000. (15)For an outpatient clinic, Pike County, Georgia, an amount not to exceed $5,757,000.
 (16)For an outpatient clinic, Portland, Maine, an amount not to exceed $6,846,000. (17)For an outpatient clinic, Raleigh, North Carolina, an amount not to exceed $21,607,000.
 (18)For an outpatient clinic, Santa Rosa, California, an amount not to exceed $6,498,000. 204.Authorization of sale of Pershing HallSection 403 of the Veterans’ Benefits Programs Improvement Act of 1991 (Public Law 102–86; 38 U.S.C. 2400 note) is amended by adding at the end the following new subsection:
				
					(f)Authorization of sale
 (1)The Secretary may sell for fair market value Pershing Hall and transfer and convey to the purchaser all right, title, and interest of the United States in or to such property. The Secretary shall determine fair market value based on an independent assessment conducted by another department or agency of the Federal Government or a nongovernmental entity. The Secretary may only accept money as consideration for such sale.
 (2)If the Secretary sells Pershing Hall pursuant to paragraph (1), the Secretary shall return to the entity from which the United States acquired Pershing Hall pursuant to the Act of June 28, 1935 (Chapter 323; 49 Stat. 426), any personal property (including memorabilia regarding General Pershing and the American Expeditionary Forces in France during World War I) in the possession of the Department of Veterans Affairs as of the date of the enactment of this subsection that was located in Pershing Hall (or otherwise associated with Pershing Hall) on the date of such acquisition.
 (3)The funds received by the Secretary pursuant to the sale of Pershing Hall under paragraph (1) shall be deposited in the Construction, Major Projects account of the Department and be made available, without fiscal year limitation, for the purposes of such account.
						(4)
 (A)Effective on the day after the date of the sale of Pershing Hall authorized under paragraph (1), the authority of the Secretary to carry out subsections (a), (b), (c), and (e) shall terminate except for purposes of carrying out paragraph (2) of this subsection.
 (B)Effective on the date that is one year after the date of the sale of Pershing Hall authorized under paragraph (1), the Pershing Hall Revolving Fund shall be abolished and the corpus of the fund, including accrued interest, shall be deposited in the Construction, Major Projects account of the Department and be made available, without fiscal year limitation, for the purposes of such account..
			205.Authority to enter into certain leases at the Department of Veterans Affairs West Los Angeles
			 Campus
 (a)In generalThe Secretary of Veterans Affairs may carry out leases described in subsection (b) at the Department of Veterans Affairs West Los Angeles Campus in Los Angeles, California (hereinafter in this section referred to as the Campus).
 (b)Leases describedLeases described in this subsection are the following: (1)Any enhanced-use lease of real property under subchapter V of chapter 81 of title 38, United States Code, for purposes of providing supportive housing, as that term is defined in section 8161(3) of such title, that principally benefit veterans and their families.
 (2)Any lease of real property for a term not to exceed 50 years to a third party to provide services that principally benefit veterans and their families and that are limited to one or more of the following purposes:
 (A)The promotion of health and wellness, including nutrition and spiritual wellness. (B)Education.
 (C)Vocational training, skills building, or other training related to employment. (D)Peer activities, socialization, or physical recreation.
 (E)Assistance with legal issues and Federal benefits. (F)Volunteerism.
 (G)Family support services, including child care. (H)Transportation.
 (I)Services in support of one or more of the purposes specified in subparagraphs (A) through (H). (3)A lease of real property for a term not to exceed 10 years to The Regents of the University of California, a corporation organized under the laws of the State of California, on behalf of its University of California, Los Angeles (UCLA) campus (hereinafter in this section referred to as The Regents), if—
 (A)the lease is consistent with the master plan described in subsection (g); (B)the provision of services to veterans is the predominant focus of the activities of The Regents at the Campus during the term of the lease;
 (C)The Regents expressly agrees to provide, during the term of the lease and to an extent and in a manner that the Secretary considers appropriate, additional services and support (for which The Regents is not compensated by the Secretary or through an existing medical affiliation agreement) that—
 (i)principally benefit veterans and their families, including veterans that are severely disabled, women, aging, or homeless; and
 (ii)may consist of activities relating to the medical, clinical, therapeutic, dietary, rehabilitative, legal, mental, spiritual, physical, recreational, research, and counseling needs of veterans and their families or any of the purposes specified in any of subparagraphs (A) through (I) of paragraph (1); and
 (D)The Regents maintains records documenting the value of the additional services and support that The Regents provides pursuant to subparagraph (C) for the duration of the lease and makes such records available to the Secretary.
 (c)Limitation on Land-Sharing AgreementsThe Secretary may not carry out any land-sharing agreement pursuant to section 8153 of title 38, United States Code, at the Campus unless such agreement—
 (1)provides additional health care resources to the Campus; and (2)benefits veterans and their families other than from the generation of revenue for the Department of Veterans Affairs.
 (d)Revenues from leases at the CampusAny funds received by the Secretary under a lease described in subsection (b) shall be credited to the applicable Department medical facilities account and shall be available, without fiscal year limitation and without further appropriation, exclusively for the renovation and maintenance of the land and facilities at the Campus.
				(e)Easements
 (1)In generalNotwithstanding any other provision of law (other than Federal laws relating to environmental and historic preservation), pursuant to section 8124 of title 38, United States Code, the Secretary may grant easements or rights-of-way on, above, or under lands at the Campus to—
 (A)any local or regional public transportation authority to access, construct, use, operate, maintain, repair, or reconstruct public mass transit facilities, including, fixed guideway facilities and transportation centers; and
 (B)the State of California, County of Los Angeles, City of Los Angeles, or any agency or political subdivision thereof, or any public utility company (including any company providing electricity, gas, water, sewage, or telecommunication services to the public) for the purpose of providing such public utilities.
 (2)ImprovementsAny improvements proposed pursuant to an easement or right-of-way authorized under paragraph (1) shall be subject to such terms and conditions as the Secretary considers appropriate.
 (3)TerminationAny easement or right-of-way authorized under paragraph (1) shall be terminated upon the abandonment or nonuse of the easement or right-of-way and all right, title, and interest in the land covered by the easement or right-of-way shall revert to the United States.
 (f)Prohibition on sale of propertyNotwithstanding section 8164 of title 38, United States Code, the Secretary may not sell or otherwise convey to a third party fee simple title to any real property or improvements to real property made at the Campus.
 (g)Consistency with master planThe Secretary shall ensure that each lease carried out under this section is consistent with the draft master plan approved by the Secretary on January 28, 2016, or successor master plans.
				(h)Compliance with certain laws
 (1)Laws relating to leases and land useIf the Inspector General of the Department of Veterans Affairs determines, as part of an audit report or evaluation conducted by the Inspector General, that the Department is not in compliance with all Federal laws relating to leases and land use at the Campus, or that significant mismanagement has occurred with respect to leases or land use at the Campus, the Secretary may not enter into any lease or land-sharing agreement at the Campus, or renew any such lease or land-sharing agreement that is not in compliance with such laws, until the Secretary certifies to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located that all recommendations included in the audit report or evaluation have been implemented.
 (2)Compliance of particular leasesExcept as otherwise expressly provided by this section, no lease may be entered into or renewed under this section unless the lease complies with chapter 33 of title 41, United States Code, and all Federal laws relating to environmental and historic preservation.
					(i)Veterans and community oversight and engagement board
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a Veterans and Community Oversight and Engagement Board (in this subsection referred to as the Board) for the Campus to coordinate locally with the Department of Veterans Affairs to—
 (A)identify the goals of the community and veteran partnership; (B)provide advice and recommendations to the Secretary to improve services and outcomes for veterans, members of the Armed Forces, and the families of such veterans and members; and
 (C)provide advice and recommendations on the implementation of the draft master plan approved by the Secretary on January 28, 2016, and on the creation and implementation of any successor master plans.
 (2)MembersThe Board shall be comprised of a number of members that the Secretary determines appropriate, of which not less than 50 percent shall be veterans. The nonveteran members shall be family members of veterans, veteran advocates, service providers, real estate professionals familiar with housing development projects, or other stakeholders.
 (3)Community inputIn carrying out paragraph (1), the Board shall— (A)provide the community opportunities to collaborate and communicate with the Board, including by conducting public forums on the Campus; and
 (B)focus on local issues regarding the Department that are identified by the community, including with respect to health care, benefits, and memorial services at the Campus and implementation of the draft master plan and any subsequent plans.
						(j)Notification and reports
 (1)Congressional notificationWith respect to each lease or land-sharing agreement intended to be entered into or renewed at the Campus, the Secretary shall notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located of the intent of the Secretary to enter into or renew the lease or land-sharing agreement not later than 45 days before entering into or renewing the lease or land-sharing agreement.
 (2)Annual reportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located an annual report evaluating all leases and land-sharing agreements carried out at the Campus, including—
 (A)an evaluation of the management of the revenue generated by the leases; and (B)the records described in subsection (b)(3)(D).
						(3)Inspector General report
 (A)In generalNot later than each of two years and five years after the date of the enactment of this Act, and as determined necessary by the Inspector General of the Department of Veterans Affairs thereafter, the Inspector General shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located a report on all leases carried out at the Campus and the management by the Department of the use of land at the Campus, including an assessment of the efforts of the Department to implement the master plan described in subsection (g) with respect to the Campus.
 (B)Consideration of annual reportIn preparing each report required by subparagraph (A), the Inspector General shall take into account the most recent report submitted to Congress by the Secretary under paragraph (2).
 (k)Rule of constructionNothing in this section shall be construed as a limitation on the authority of the Secretary to enter into other agreements regarding the Campus that are authorized by law and not inconsistent with this section.
 (l)Principally benefit veterans and their families definedIn this section the term principally benefit veterans and their families, with respect to services provided by a person or entity under a lease of property or land-sharing agreement—
 (1)means services— (A)provided exclusively to veterans and their families; or
 (B)that are designed for the particular needs of veterans and their families, as opposed to the general public, and any benefit of those services to the general public is ancillary to the intended benefit to veterans and their families; and
 (2)excludes services in which the only benefit to veterans and their families is the generation of revenue for the Department of Veterans Affairs.
					(m)Conforming amendments
 (1)Prohibition on disposal of propertySection 224(a) of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2272) is amended by striking The Secretary of Veterans Affairs and inserting Except as authorized under the VA Construction and Lease Authorization, Health, and Benefits Enhancement Act, the Secretary of Veterans Affairs.
 (2)Enhanced-use leasesSection 8162(c) is amended by inserting , other than an enhanced-use lease under the VA Construction and Lease Authorization, Health, and Benefits Enhancement Act, before shall be considered. IIIMatters relating to toxic exposure 301.DefinitionsIn this title:
 (1)Armed ForceThe term Armed Force means the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, including the reserve components thereof.
 (2)DescendantThe term descendant means, with respect to an individual, the biological child or grandchild of that individual. (3)ExposedThe term exposed means, with respect to a toxic substance, that an individual came into contact with that toxic substance in a manner that could be hazardous to the health of that individual, that may include if that toxic substance was inhaled, ingested, or touched the skin or eyes.
 (4)ExposureThe term exposure means, with respect to a toxic substance, an event during which an individual was exposed to that toxic substance.
 (5)Toxic substanceThe term toxic substance means any substance determined by the Administrator of the Environmental Protection Agency to be harmful to the environment or hazardous to the health of an individual if inhaled or ingested by or absorbed through the skin of that individual.
 (6)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code. 302.National center for research on the diagnosis and treatment of health conditions of the descendants of individuals exposed to toxic substances during service in the Armed Forces that are related to such service (a)National center (1)In generalNot later than one year after the date of the enactment of this title, the Secretary of Veterans Affairs shall, in consultation with the Advisory Board established under section 303, select a medical center of the Department of Veterans Affairs to serve as the national center for research on the diagnosis and treatment of health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to such exposure (in this title referred to as the National Center).
					(2)Criteria for selection
 (A)In generalThe National Center shall be selected under paragraph (1) from among medical centers of the Department with expertise described in subparagraph (B), or that are affiliated with research medical centers or teaching hospitals with such expertise, that seek to be selected under this section.
 (B)Expertise describedThe expertise described in this subparagraph is— (i)expertise in diagnosing and treating functional and structural birth defects; or
 (ii)expertise in caring for individuals exposed to toxic substances and diagnosing and treating any health conditions resulting from such exposure.
 (C)PreferencePreference for selection under paragraph (1) shall be given to medical centers of the Department with expertise described in clauses (i) and (ii) of subparagraph (B), or that are affiliated with research medical centers or teaching hospitals with such expertise.
						(b)Research
 (1)In generalThe National Center shall conduct research on the diagnosis and treatment of health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to that exposure.
 (2)StudiesIn conducting research under paragraph (1), the National Center shall study individuals, at the election of the individual, for whom the Secretary has made one of the following determinations:
						(A)
 (i)The individual is a descendant of an individual who served as a member of the Armed Forces; (ii)such member was exposed to a toxic substance while serving as a member of the Armed Forces; and
 (iii)such descendant is afflicted with a health condition that is related to the exposure of such member to such toxic substance.
							(B)
 (i)The individual was exposed to a toxic substance while serving as a member of the Armed Forces; and (ii)such individual is afflicted with a health condition that is related to the exposure of such individual to such toxic substance.
							(3)Use of records
 (A)In generalThe Secretary of Defense or the head of a Federal agency shall make available to the Secretary of Veterans Affairs for review records held by the Department of Defense, an Armed Force, or that Federal agency, as appropriate, that might assist the Secretary of Veterans Affairs in making the determinations required by paragraph (2).
 (B)MechanismThe Secretary of Veterans Affairs and the Secretary of Defense or the head of the appropriate Federal agency shall jointly establish a mechanism for the availability and review of records by the Secretary of Veterans Affairs under subparagraph (A).
 (c)Social workersThe National Center shall employ not less than one licensed clinical social worker to coordinate access of individuals to appropriate Federal, State, and local social and health care programs and to handle case management.
 (d)Reimbursement for necessary travel and room and boardThe National Center shall reimburse any individual participating in a study pursuant to subsection (b), and any parent, guardian, spouse, or sibling who accompanies such individual, for the reasonable cost of—
 (1)travel to the National Center for participation in such study; and (2)room and board during the period in which such individual is participating in such study at the National Center.
					(e)Reports
					(1)Annual report
 (A)In generalNot less frequently than annually, the National Center shall submit to Congress and the Advisory Board established under section 4 a report on the functions of the National Center during the year preceding the submittal of the report that includes a summary of the research efforts of the National Center that have been completed during such year and that are ongoing as of the date of the submittal of the report.
 (B)Upon requestUpon the request of any organization exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986, the National Center shall submit a copy of a report submitted under subparagraph (A) to such organization.
 (2)Quarterly report to Advisory BoardNot less frequently than quarterly, the National Center shall submit to the Advisory Board a report on the functions of the National Center during the quarter preceding the submittal of the report that includes the following:
 (A)A summary of the research efforts of the National Center during such quarter. (B)A description of any determinations made by the National Center pursuant to such research efforts regarding whether health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces are related to that exposure.
						303.Advisory Board
 (a)EstablishmentNot later than 180 days after the date of the enactment of this title, the Secretary of Veterans Affairs shall establish an advisory board (in this section referred to as the Advisory Board) to oversee and assess the National Center established under section 302 and to advise the Secretary of Veterans Affairs with respect to the work of the National Center.
				(b)Membership
 (1)CompositionNot later than 120 days after the date of the enactment of this title, the Secretary of Veterans Affairs, in consultation with the Secretary of Health and Human Services, the Director of the National Institute of Environmental Health Sciences, and other heads of Federal agencies as the Secretary of Veterans Affairs determines appropriate—
 (A)shall select not less than 13 voting members of the Advisory Board, of whom— (i)not less than three shall be members of organizations exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986;
 (ii)not less than one shall be— (I)a descendant of an individual who was exposed to toxic substances while serving as a member of the Armed Forces and the descendant has manifested a structural or functional birth defect or a health condition that is related to the exposure of such individual to such toxic substance; or
 (II)a parent or child of that descendant; (iii)not less than six shall be health professionals, scientists, or academics who are not employees of the Federal Government and have expertise in—
 (I)birth defects; (II)developmental disabilities;
 (III)epigenetics; (IV)public health;
 (V)the science of environmental exposure or environmental exposure assessment; (VI)the science of toxic substances; or
 (VII)medical and research ethics; and (iv)additional members may be selected from among social workers and advocates for veterans or members of the Armed Forces who are not employees of the Federal Government; and
 (B)may select nonvoting members from among individuals described in clause (iii) or (iv) of subparagraph (A) who are employees of the Federal Government.
 (2)ChairpersonThe Secretary shall select a Chairperson from among the members of the Advisory Board. (3)Terms (A)In generalEach member of the Advisory Board shall serve a term of two or three years as determined by the Secretary.
 (B)ReappointmentAt the end of the term of a member of the Advisory Board, the Secretary may reselect the member for another term, except that no member may serve more than four consecutive terms.
 (c)DutiesThe Advisory Board shall— (1)oversee and assess the work of the National Center;
 (2)not less frequently than quarterly, meet with the director or another representative of the National Center on the work conducted at the National Center, including the research efforts of the National Center;
 (3)review the annual report submitted by the National Center to Congress and the Advisory Board under section 302(e)(1); and
 (4)advise the Secretary of Veterans Affairs on— (A)issues related to the research conducted at the National Center;
 (B)health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to the exposure of such individual to such toxic substance;
 (C)health care services that are needed by the descendants of individuals exposed to toxic substances while serving as members of the Armed Forces for health conditions that are related to the exposure of such individual to such toxic substance; and
 (D)any determinations or recommendations that the Advisory Board may have with respect to the feasibility and advisability of the Department providing health care services described in subparagraph (C) to descendants described in such subparagraph, including a description of changes to existing policy.
						(d)Report
 (1)In generalNot later than one year after the establishment of the Advisory Board under subsection (a), and not less frequently than once each year thereafter, the Advisory Board shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Secretary of Veterans Affairs a report on the recommendations of the Advisory Board.
 (2)ElementsEach report submitted under paragraph (1) shall include recommendations for administrative or legislative action, including recommendations for further research by the National Center, with respect to each health condition of a descendant of an individual exposed to a toxic substance while serving as a member of the Armed Forces for which the National Center has made one of the following determinations in conducting research under section 302(b):
 (A)The health condition is related to the exposure of such individual to such toxic substance. (B)It is unclear whether the health condition is related to the exposure of such individual to such toxic substance.
 (C)The health condition is not related to the exposure of such individual to such toxic substance. (e)MeetingsThe Advisory Board shall meet at the call of the Chair, but not less frequently than quarterly.
 (f)CompensationThe members of the Advisory Board shall serve without compensation. (g)ExpensesThe Secretary of Veterans Affairs shall determine the appropriate expenses of the Advisory Board.
				(h)Personnel
 (1)In generalThe Chairperson may, without regard to the civil service laws and regulations, appoint an executive director of the Advisory Board, who shall be a civilian employee of the Department of Veterans Affairs, and such other personnel as may be necessary to enable the Advisory Board to perform its duties.
 (2)ApprovalThe appointment of an executive director under paragraph (1) shall be subject to approval by the Advisory Board.
 (3)CompensationThe Chairperson may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
					304.Declassification review by Department of Defense of certain incidents of exposure of members of the
			 Armed Forces to toxic substances
 (a)ReviewThe Secretary of Defense shall conduct a declassification review to determine what information may be made publicly available relating to any known incident in which not less than 100 members of the Armed Forces were exposed to a toxic substance that resulted in at least one case of a disability that a specialist in the field of occupational medicine has determined to be credibly associated with that toxic substance.
 (b)Release of declassified informationTo the extent practicable, and subject to subsection (c) and consistent with national security, the Secretary of Defense shall make publicly available information declassified following the review required by subsection (a).
 (c)LimitationInformation made publicly available pursuant to subsection (b) shall be limited to information necessary for an individual who was potentially exposed to a toxic substance to determine the following:
 (1)Whether that individual was exposed to that toxic substance. (2)The potential severity of the exposure of that individual to that toxic substance.
 (3)Any potential health conditions that may have resulted from exposure to that toxic substance. 305.National outreach campaign on potential long-term health effects of exposure to toxic substances by members of the Armed Forces and their descendants (a)In generalThe Secretary of Veterans Affairs shall, in consultation with the Secretary of Health and Human Services and the Secretary of Defense, conduct a national outreach and education campaign directed toward members of the Armed Forces, veterans, and their family members to communicate the following information:
 (1)Information on— (A)incidents of exposure of members of the Armed Forces to toxic substances;
 (B)health conditions resulting from such exposure; and (C)the potential long-term effects of such exposure on the individuals exposed to those substances and the descendants of those individuals.
 (2)Information on the National Center established under section 302 for individuals eligible to participate in studies conducted at the National Center.
 (b)Department of Veterans AffairsIn carrying out this section, the Secretary of Veterans Affairs shall design and implement the national outreach and education campaign conducted under subsection (a), including—
 (1)by distributing printed materials containing the information described in subsection (a) to veterans;
 (2)by publishing such information on an Internet website of the Department of Veterans Affairs that is available to the public;
 (3)by presenting such information in person at facilities that serve a large number of veterans or members of the Armed Forces; and
 (4)by educating employees of all medical facilities of the Department with respect to such information and providing such employees with printed materials containing such information.
 (c)Department of DefenseThe Secretary of Defense shall assist the Secretary of Veterans Affairs in implementing the national outreach and education campaign conducted under subsection (a)—
 (1)by making the information described in subsection (a) available to all members of the Armed Forces and their families;
 (2)by notifying all members of the Armed Forces of such information; and (3)by publishing such information on an Internet website of the Department of Defense that is available to the public.
 (d)Department of Health and Human ServicesThe Secretary of Health and Human Services shall assist the Secretary of Veterans Affairs in implementing the national outreach and education campaign conducted under subsection (a)—
 (1)by making the information described in subsection (a) available to members of the health care profession;
 (2)by notifying such members of such information; and (3)by publishing such information on an Internet website of the Department of Health and Human Services that is available to the public.
					IVOther matters
			401.Special compensation for loss or loss of use of creative organs
 (a)In generalSection 1114 of title 38, United States Code, is amended by adding at the end the following new subsection:
					
						(u)
 (1)Subject to paragraph (3), the Secretary shall pay to a covered veteran two lump-sum special compensation payments each in the amount of $10,000. The second such payment may not occur less than one year after the date of the first such payment.
 (2)Special compensation paid to a covered veteran under paragraph (1) is in addition to disability compensation paid to the veteran pursuant to subsection (k), except that in any month in which the veteran receives a payment of such special compensation, the veteran may not also receive such disability compensation pursuant to subsection (k).
 (3)A covered veteran shall submit to the Secretary a separate, specific application for each payment of special compensation paid under paragraph (1) in such form and in such manner as the Secretary considers appropriate.
 (4)In this subsection, the term covered veteran means a veteran who— (A)is paid disability compensation pursuant to subsection (k) for—
 (i)the anatomical loss of one or more creative organs; or (ii)the permanent or static loss of use of one or more creative organs; and
 (B)is eligible for payments under the traumatic servicemembers' group life insurance program under section 1980A of this title, or would be eligible for such payments but for the service of the veteran occurring before the enactment of such section, for qualifying losses relating to an injury described in clause (i) or (ii) of subparagraph (A)..
 (b)ApplicationSubsection (u) of section 1114 of title 38, United States Code, as added by subsection (a), shall apply with respect to a veteran who receives disability compensation on or after the date of the enactment of this Act.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on special compensation paid under subsection (u) of section 1114 of title 38, United States Code, as added by subsection (a). Such report shall include the following:
 (1)The number of veterans who applied for such special compensation. (2)The number of veterans whom the Secretary has paid such special compensation.
 (3)A list, by frequency, of the service-connected disabilities for which such special compensation was paid.
					402.Information technology system to assess and improve the family caregiver program; authority to
			 expand program
				(a)Implementation of new system
 (1)In generalThe Secretary of Veterans Affairs shall implement an information technology system that fully supports the Program and allows for data assessment and comprehensive monitoring of the Program.
 (2)Elements of systemThe information technology system required to be implemented under paragraph (1) shall include the following:
 (A)The ability to easily retrieve data (at the medical center and at aggregate levels) that will allow all aspects of the Program and the workload trends for the Program to be assessed and comprehensively monitored.
 (B)The ability or capacity to manage data to accommodate any degree of expansion of the Program. (C)The ability to integrate the system with other relevant information technology systems of the Veterans Health Administration.
 (3)Notification of implementationNot later than the date on which the Secretary commences implementation of the system under paragraph (1), the Secretary shall notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives of the date of such implementation.
					(b)Ongoing monitoring of and modifications to Program
 (1)MonitoringThe Secretary shall use the system implemented under subsection (a) to monitor and assess the workload of the Program, including monitoring and assessment of data on—
 (A)the status of applications, appeals, and home visits in connection with the Program; and (B)the use of support services by caregivers participating both in the Program of Comprehensive Assistance for Families and the Program of General Caregiver Support Services.
						(2)Modifications
 (A)Based on the monitoring and assessment conducted under paragraph (1), the Secretary shall identify and implement such modifications to the Program as the Secretary considers necessary to ensure the Program is functioning as intended and providing veterans and caregivers participating in the Program with services in a timely manner.
 (B)Subparagraph (A) may not be construed to authorize modifications to the Program that expand the eligibility for the Program or increase the amount of assistance furnished under the Program.
						(c)Report
 (1)In generalNot later than 180 days after the date on which the Secretary makes the notification under subsection (a)(3), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives a report on the Program, including with respect to expanding the program and the implementation of subsections (a) and (b).
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A detailed plan to expand the Program to caregivers of veterans who would be eligible for the Program but for the serious injury of the veteran having incurred in the line of duty before September 11, 2001, including—
 (i)with respect to staffing, funding, eligibility criteria, and information technology systems (including modifications to such systems);
 (ii)a phased implementation for such expansion; and (iii)estimates of the amounts required to expand and sustain the program.
 (B)A description of the modifications to the Program, if any, that were identified and implemented under subsection (b)(2).
 (C)A description of— (i)how the Secretary is using such system to monitor the workload of the Program; and
 (ii)the subsequent effect on the performance of the Program, including the need for additional staff, resources, or information technology systems, or modifications to information technology systems.
 (d)DefinitionsIn this section: (1)The term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.
 (2)The term Program means the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code.
 403.Extension of cost-of-living adjustments for disability compensationSection 1104(a) of title 38, United States Code, is amended by inserting and fiscal years 2017 through 2027 after through 2013.  